DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on November 9, 2020.
Claims 1–20 are currently pending and have been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 4, 10, and 17 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing.  Original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.
Claim 4, lines 4 and 6–7, references “mapping defined contexts to semantics derived from the subject” and “identifying the context, from the defined contexts, based on the mapping the defined contexts to the semantics and based on the entities” but neither the claim nor the specification explain what this process would entail.  The specification refers to this same process but it is does not explain it any further (¶ 34–36, 86).  Thus, it would be unclear to one of skill in the art whether Applicant has possession over this step in the process because the step merely specifies a desired result but does not explain how the function is performed.  Here, the specification would need to explain how Applicant intended to perform the desired function, for example, by specifying how the defined contexts are mapped to semantics and how a context is identified by this mapping.  For the purposes of examination, “mapping defined contexts to semantics derived from the subject” and “identifying the context, from the defined contexts, based on the mapping the defined contexts to the semantics and based on the entities” have been interpreted as any process that would determine a context from the subject of a query.
Claim 10, line 10, references “management associated with one of the products or one of the services” but neither the claim nor the specification explain what this entails.  The specification also refers to “management associated with one of the products or one of the services” but it is does not explain it any further (¶ 23, 84).  Thus, it would be unclear to one of skill in the art whether Applicant has possession over this limitation because it is unclear what this limitation is referring to.  Here, the specification would need to explain what Applicant intends to encompass, for example, by specifying what management associated with one of the products or one of the services entails.  For the purposes of examination, “management associated with one of the products or one of the services” has been interpreted as any information related to the products or services.
Claim 17, lines 5 and 7–8, references “map defined contexts to semantics derived from the subject” and “identify the context, from the defined contexts, based on the mapping the defined contexts to the semantics and based on the entities.”  For the same reasoning as in claim 4, the limitations “map defined contexts to semantics derived from the subject” and “identify the context, from the defined contexts, based on the mapping the defined contexts to the semantics and based on the entities” lack written description and, for the purposes of examination, have been interpreted as any process that would determine a context from the subject of a query.
Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1–20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
First of all, claims must be directed to one or more of the following statutory categories: a process, a machine, a manufacture, or a composition of matter.  Claims 1–7 are directed to a process (“A method”), and claims 8–20 are directed to a machine (“A device” and “A non-transitory computer-readable medium”).  Thus, claims 1–20 satisfy Step One because they are all within one of the four statutory categories of eligible subject matter.
Claims 1–20, however, are directed to an abstract idea without significantly more.  For claim 1, the specific limitations that recite an abstract idea are:
receiving . . . a query for information from a user . . .;
receiving . . . product/service data identifying products and services to be offered by the user;
processing . . . the query and the product/service data, with a context model, to identify a subject of the query and a context for the subject;
processing . . . the subject of the query and the context for the subject, with an intelligent automation model, to determine a workflow for the user;
processing . . . the product/service data, the subject of the query, and the context for the subject, with an insights model, to determine a key performance indicator or a decision associated with one of the products or the services; and
providing . . . data identifying one or more of the workflow, the key performance indicator, or the decision to the user . . ..
The claims, therefore, recite providing a user with a product decision based on their query, which is the abstract idea of methods of organizing human activity because they recite a commercial interaction.  The claims also recite determining a workflow and product decision based on the subject and context of a user query, which is the abstract idea of mental processes because they involve observations and evaluations that can be performed by the human mind.  The claims also recite determining a key performance indicator and decision based on an insights model, which is the abstract idea of mathematical concepts because they recite a mathematical relationship.  The additional elements of the claims are various generic computer components to implement these abstract ideas (“device”, “user device”, “enterprise system”, “virtual assistant”, “user interface”, “memories”, “processors”, and “non-transitory computer-readable medium”).
The additional elements are not integrated into a practical application because the invention merely applies the abstract idea to generic computer technology, using the computer to receive a query and product information, and provide a workflow and decision as a result.  Because the invention is using the computer simply as a tool to perform the abstract idea on, the judicial exception is not integrated into a practical application.  
Finally, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements are at a high level of generality such that they amount to no more than mere instructions to apply the abstract idea using generic components.  Because merely “applying” the exception using generic computer components cannot provide an inventive concept, claim 1 is not patent eligible.
Independent claims 8 and 15 are rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1.  There are no additional elements recited in these claims other than the generic computer parts discussed above.  The only differences are that the steps of claim 1 are performed by a system in claim 8 and implemented by computer program instructions in claim 15.  Thus, because the same analysis should be used for all categories of claims, claims 8 and 15 are also not patent eligible.  See Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014).
Dependent claims 2–7, 9–14, and 16–20 have been given the full two part analysis, analyzing the additional limitations both individually and in combination.  The dependent claims, when analyzed individually and in combination, are also held to be patent ineligible under 35 U.S.C. 101.  
For claims 2, 3, and 16, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite performing the workflow or implementing the decision, which is the abstract idea of methods of organizing human activity because they recite actually performing the commercial interaction.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 4 and 17, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite identifying a context and entity from a query, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind.
For claims 5 and 18, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite creating a notification based on determining events for a workflow, which is the abstract idea of mental processes because it involves observations and evaluations that can be performed by the human mind.
For claims 6 and 19, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the determination of key performance indicator and decision recited in claims 1 and 15 by further specifying the product/service data used—“converting the product/service data into a format compatible with the insights model”.
For claim 7, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the determination of key performance indicator and decision recited in claim 1 by further specifying how they are determined—“generate a risk score associated with the one of the products or the services”.
For claims 9 and 20, the additional recited limitations of these claims are merely directed to an abstract idea.  These dependent claims only recite identifying a subject, user, and context from a query, which is the abstract idea of mental processes because they involve observations and evaluations that can be performed by the human mind. The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 10, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the key performance indicator and decision determination recited in claim 8 by further specifying the product/service data used—“training for the insurance enterprise system, a new product offering, a new service offering, a change to one of the products, a change to one of the services, billing associated with one of the products or one of the services, or management associated with one of the products or one of the services”.  The limitations of this claim fail to integrate the abstract idea into a practical application because this claim does not introduce additional elements other than the generic components discussed above.  This dependent claim, therefore, also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of this dependent claim fails to establish that the claim provides an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claims 11 and 12, the additional recited limitations of these claims merely further narrow the abstract idea discussed above.  These dependent claims only narrow the key performance indicator and decision determination recited in claim 8 by further specifying how the query is received—“the user provides the query to the virtual assistant via a text input or voice input to the user device”, and “the user provides the query to the user interface via a text input to the user device”.  The limitations of these claims fail to integrate the abstract idea into a practical application because these claims do not introduce additional elements other than the generic components discussed above.  These dependent claims, therefore, also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept.
For claim 13, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the key performance indicator and decision determination recited in claim 8 by further specifying the model used—“a random forest model, a linear regression model, a neural network model, or a classification model”.
For claim 14, the additional recited limitations of this claim merely further narrow the abstract idea discussed above.  This dependent claim only narrows the key performance indicator and decision determination recited in claim 8 by further specifying the context used—“a context associated with one of the products, a context associated with one of the services, or a context associated with an entity associated with the products and the services”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
(1)	Determining the scope and contents of the prior art.
(2)	Ascertaining the differences between the prior art and the claims at issue.
(3)	Resolving the level of ordinary skill in the pertinent art.
(4)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1–5, 7–12, 14–18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., U.S. Patent No. 10,515,415 (“Davis”) in view of Indyk et al., U.S. Patent App. No. 2018/0341685 (“Indyk”).
For claim 1, Davis teaches:
A method, comprising (col. 19, lines 20–38: example method): . . .
receiving, by the device and from an enterprise system, product/service data identifying products and services to be offered by the user (col. 4, lines 45–55: various insurance policies offered by insurance provider); . . .
processing, by the device, the product/service data, the subject of the query, and the context for the subject, with an insights model, to determine a key performance indicator  (col. 16, lines 32–59: risk level assessed from customer request information) or a decision associated with one of the products or the services (col. 18, lines 20–40: quote determination from level of risk; col. 16, lines 14–17: eligibility may be determined after customer request); and
providing, by the device, data identifying one or more of the workflow, the key performance indicator, or the decision to the user device via a virtual assistant or a user interface (col. 18, lines 20–40: quote and coverage selections provided to client device for display; col. 10, lines 31–41: client user interface).
Davis does not teach: receiving, by a device and from a user device, a query for information from a user associated with the user device; processing, by the device, the query and the product/service data, with a context model, to identify a subject of the query and a context for the subject; and processing, by the device, the subject of the query and the context for the subject, with an intelligent automation model, to determine a workflow for the user.
	Indyk, however, teaches:
receiving, by a device and from a user device, a query for information from a user associated with the user device (¶ 36: query received from user device);
processing, by the device, the query and the product/service data, with a context model, to identify a subject of the query and a context for the subject (¶ 37: query parsed to identify subject of query and contextual information); and
processing, by the device, the subject of the query and the context for the subject, with an intelligent automation model, to determine a workflow for the user (¶ 38: based on model accounting for subject and contextual data, support system for resolving query predicted).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis by adding the user query analysis from Indyk.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user interaction with software—through analyzing user queries—a benefit explicitly disclosed by Indyk (¶ 2: difficult and time-consuming for users to obtain answers to questions on software; ¶ 4: virtual chat systems of invention address issue through analyzing user question with artificial intelligence).
For claim 2, Davis and Indyk teach all the limitations of claim 1 above, and Indyk further teaches:
The method of claim 1, further comprising one or more of: causing the user device to automatically perform the workflow for the user; providing instructions about the workflow to the user device to cause the user to perform the workflow via the user device; or causing the user device to perform a function based on the key performance indicator (¶ 25: instructions provided to user for performing process).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis by adding the user query analysis from Indyk.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user interaction with software—through analyzing user queries—a benefit explicitly disclosed by Indyk (¶ 2: difficult and time-consuming for users to obtain answers to questions on software; ¶ 4: virtual chat systems of invention address issue through analyzing user question with artificial intelligence).
For claim 3, Davis and Indyk teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, further comprising one or more of: causing the user device to implement the decision (col. 18, lines 41–54: user purchases product); causing the enterprise system to implement the decision; or retraining one or more of the context model, the intelligent automation model, or the insights model based on the data identifying one or more of the workflow, the key performance indicator, or the decision (col. 18, lines 20–40: insurance provider provides quote).
For claim 4, Davis and Indyk teach all the limitations of claim 1 above, and Indyk further teaches:
The method of claim 1, wherein processing the query and the product/service data, with the context model, to identify the subject of the query and the context for the subject comprises: mapping defined contexts to semantics derived from the subject (¶ 22: query parsed and matched to predetermined topics);
identifying entities associated with the subject (¶ 23: identity of user obtained); and
identifying the context, from the defined contexts, based on mapping the defined contexts to the semantics and based on the entities (¶ 23: context determined for user).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis by adding the user query analysis from Indyk.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user interaction with software—through analyzing user queries—a benefit explicitly disclosed by Indyk (¶ 2: difficult and time-consuming for users to obtain answers to questions on software; ¶ 4: virtual chat systems of invention address issue through analyzing user question with artificial intelligence).
For claim 5, Davis and Indyk teach all the limitations of claim 1 above, and Indyk further teaches:
The method of claim 1, wherein processing the subject of the query and the context for the subject, with the intelligent automation model, to determine the workflow for the user comprises: identifying events based on the subject of the query and the context for the subject (¶ 46: step-by-step output may be provided);
determining the workflow based on the events (¶ 46: workflow from set of rules); and
generating a notification for the workflow or instructions to perform workflow (¶ 46: step-by-step workflow output to user).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis by adding the user query analysis from Indyk.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user interaction with software—through analyzing user queries—a benefit explicitly disclosed by Indyk (¶ 2: difficult and time-consuming for users to obtain answers to questions on software; ¶ 4: virtual chat systems of invention address issue through analyzing user question with artificial intelligence).
For claim 7, Davis and Indyk teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein processing the product/service data, the subject of the query, and the context for the subject, with the insights model, to determine the key performance indicator or the decision comprises: processing the product/service data, the subject of the query, and the context for the subject, with the insights model, to generate a risk score associated with the one of the products or the services (col. 18, lines 1–14: level of risk may be numeric score); and
determining the key performance indicator (col. 16, lines 32–59: risk level assessed from customer request information) or the decision based on the risk score (col. 18, lines 20–40: quote determination from level of risk; col. 16, lines 14–17: eligibility may be determined after customer request).
For claim 8, Davis teaches:
A device, comprising (col. 9, lines 14–42: example mobile client device):
one or more memories (col. 9, lines 14–42: memory); and
one or more processors, communicatively coupled to the one or more memories, configured to (col. 9, lines 14–42: microprocessor): . . .
receive, from an enterprise system, product/service data identifying products and services to be offered by the user (col. 4, lines 45–55: various insurance policies offered by insurance provider); . . .
process the product/service data, the subject of the query, and the context for the subject, with an insights model, to determine a key performance indicator (col. 16, lines 32–59: risk level assessed from customer request information) or a decision associated with one of the products or the services (col. 18, lines 20–40: quote determination from level of risk; col. 16, lines 14–17: eligibility may be determined after customer request); and
perform one or more actions based on data identifying one or more of the workflow, the key performance indicator, or the decision (col. 18, lines 20–40: quote and coverage selections provided to client device for display; col. 10, lines 31–41: client user interface).
Davis does not teach: receive, from a user device, a query for information from a user associated with the user device; process the query and the product/service data, with a context model, to identify a subject of the query and a context for the subject; and process the subject of the query and the context for the subject, with an intelligent automation model, to determine a workflow for the user.


	Indyk, however, teaches:
receive, from a user device, a query for information from a user associated with the user device (¶ 36: query received from user device);
process the query and the product/service data, with a context model, to identify a subject of the query and a context for the subject (¶ 37: query parsed to identify subject of query and contextual information); and
process the subject of the query and the context for the subject, with an intelligent automation model, to determine a workflow for the user (¶ 38: based on model accounting for subject and contextual data, support system for resolving query predicted).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis by adding the user query analysis from Indyk.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user interaction with software—through analyzing user queries—a benefit explicitly disclosed by Indyk (¶ 2: difficult and time-consuming for users to obtain answers to questions on software; ¶ 4: virtual chat systems of invention address issue through analyzing user question with artificial intelligence).
For claim 9, Davis and Indyk teach all the limitations of claim 8 above, and Indyk further teaches:
The device of claim 8, wherein the one or more processors, when processing the query and the product/service data, with the context model, to identify the subject of the query and the context for the subject, are configured to: perform natural language processing of the query to identify the subject of the query (¶ 19: linguistic analysis to identify information);
identify the user of the user device based on user credentials (¶ 40: credentials used to obtain historical user information); and
identify the context for the subject based on identifying the user (¶ 40: context information obtained from user and credential information).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis by adding the user query analysis from Indyk.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user interaction with software—through analyzing user queries—a benefit explicitly disclosed by Indyk (¶ 2: difficult and time-consuming for users to obtain answers to questions on software; ¶ 4: virtual chat systems of invention address issue through analyzing user question with artificial intelligence).
For claim 10, Davis and Indyk teach all the limitations of claim 8 above, and Davis further teaches:
The device of claim 8, wherein the enterprise system comprises an insurance enterprise system associated with an insurance provider and wherein the product/service data includes data identifying (col. 24, lines 50–60: insurance provider): 
training for the insurance enterprise system, a new product offering, a new service offering (col. 12, lines 42–67; col. 4, lines 24–31: insurance policy coverage offering), a change to one of the products, a change to one of the services, billing associated with one of the products or one of the services (col. 12, lines 42–67: premium price for insurance coverage), management associated with one of the products or one of the services (col. 12, lines 42–67: coverage information about insurance policy).
For claim 11, Davis and Indyk teach all the limitations of claim 8 above, and Indyk further teaches:
The device of claim 8, wherein the one or more processors, when receiving the query for information from the user associated with the user device, are configured to: provide a virtual assistant to the user device, wherein the user provides the query to the virtual assistant via a text input or voice input to the user device (¶ 28, 46: virtual agent for providing answers to user queries); and
receive the query for information via the virtual assistant (¶ 24, 46: query received by virtual agent).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis by adding the user query analysis from Indyk.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user interaction with software—through analyzing user queries—a benefit explicitly disclosed by Indyk (¶ 2: difficult and time-consuming for users to obtain answers to questions on software; ¶ 4: virtual chat systems of invention address issue through analyzing user question with artificial intelligence).


For claim 12, Davis and Indyk teach all the limitations of claim 8 above, and Indyk further teaches:
The device of claim 8, wherein the one or more processors, when receiving the query for information from the user associated with the user device, are configured to: provide a user interface to the user device, wherein the user provides the query to the user interface via a text input to the user device (¶ 17: user interface for invoking support session); and
receive the query for information via the user interface (¶ 17: user enters query into interface).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis by adding the user query analysis from Indyk.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user interaction with software—through analyzing user queries—a benefit explicitly disclosed by Indyk (¶ 2: difficult and time-consuming for users to obtain answers to questions on software; ¶ 4: virtual chat systems of invention address issue through analyzing user question with artificial intelligence).
For claim 14, Davis and Indyk teach all the limitations of claim 8 above, and Indyk further teaches:
The device of claim 8, wherein the context includes one or more of: a context associated with one of the products, a context associated with one of the services, or a context associated with an entity associated with the products and the services (¶ 38: contextual information can include identity information).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis by adding the user query analysis from Indyk.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user interaction with software—through analyzing user queries—a benefit explicitly disclosed by Indyk (¶ 2: difficult and time-consuming for users to obtain answers to questions on software; ¶ 4: virtual chat systems of invention address issue through analyzing user question with artificial intelligence).
For claim 15, Davis teaches:
A non-transitory computer-readable medium storing a set of instructions, the set of instructions comprising (col. 9, line 66–col. 10, line 9: software in program memory):
one or more instructions that, when executed by one or more processors of a device, cause the device to (col. 9, line 66–col. 10, line 9: processors execute software on memory): . . .
receive, from an enterprise system, product/service data identifying products and services to be offered by the user (col. 4, lines 45–55: various insurance policies offered by insurance provider); . . .
process the product/service data, the subject of the query, and the context for the subject, with an insights model, to determine a key performance indicator (col. 16, lines 32–59: risk level assessed from customer request information) or a decision associated with one of the products or the services (col. 18, lines 20–40: quote determination from level of risk; col. 16, lines 14–17: eligibility may be determined after customer request); and
perform one or more actions based on data identifying one or more of the workflow, the key performance indicator, or the decision (col. 18, lines 20–40: quote and coverage selections provided to client device for display; col. 10, lines 31–41: client user interface).
Davis does not teach: provide a virtual assistant or a user interface to a user device, wherein a user of the user device provides a query for information to the virtual assistant or the user interface via a text input or a voice input to the user device; receive the query for information via the virtual assistant or via the user interface; process the query and the product/service data, with a context model, to identify a subject of the query and a context for the subject; and process the subject of the query and the context for the subject, with an intelligent automation model, to determine a workflow for the user.
	Indyk, however, teaches:
provide a virtual assistant or a user interface to a user device, wherein a user of the user device provides a query for information to the virtual assistant or the user interface via a text input or a voice input to the user device (¶ 17: user interface for invoking support session; ¶ 28, 46: virtual agent for providing answers to user queries; ¶ 36: query received from user device);
receive the query for information via the virtual assistant or via the user interface (¶ 17: user enters query into interface; ¶ 24, 46: query received by virtual agent);
process the query and the product/service data, with a context model, to identify a subject of the query and a context for the subject (¶ 37: query parsed to identify subject of query and contextual information); and
process the subject of the query and the context for the subject, with an intelligent automation model, to determine a workflow for the user (¶ 38: based on model accounting for subject and contextual data, support system for resolving query predicted).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis by adding the user query analysis from Indyk.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user interaction with software—through analyzing user queries—a benefit explicitly disclosed by Indyk (¶ 2: difficult and time-consuming for users to obtain answers to questions on software; ¶ 4: virtual chat systems of invention address issue through analyzing user question with artificial intelligence).
For claim 16, Davis and Indyk teach all the limitations of claim 15 above, and Davis further teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to perform the one or more actions, cause the device to one or more of: cause the user device to automatically perform the workflow for the user; provide instructions about the workflow to the user device to cause the user to perform the workflow via the user device; cause the user device to perform a function based on the key performance indicator; cause the user device to implement the decision (col. 18, lines 41–54: user purchases product); cause the enterprise system to implement the decision; or retrain one or more of the context model, the intelligent automation model, or the insights model based on the data identifying one or more of the workflow, the key performance indicator, or the decision. or causing the user device to perform a function based on the key performance indicator (col. 18, lines 20–40: insurance provider provides quote).
For claim 17, Davis and Indyk teach all the limitations of claim 15 above, and Indyk further teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to process the query and the product/service data, with the context model, to identify the subject of the query and the context for the subject, cause the device to: map defined contexts to semantics derived from the subject (¶ 22: query parsed and matched to predetermined topics);
identify entities associated with the subject (¶ 23: identity of user obtained); and
identify the context, from the defined contexts, based on mapping the defined contexts to the semantics and based on the entities (¶ 23: context determined for user).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis by adding the user query analysis from Indyk.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user interaction with software—through analyzing user queries—a benefit explicitly disclosed by Indyk (¶ 2: difficult and time-consuming for users to obtain answers to questions on software; ¶ 4: virtual chat systems of invention address issue through analyzing user question with artificial intelligence).
For claim 18, Davis and Indyk teach all the limitations of claim 15 above, and Indyk further teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to process the subject of the query and the context for the subject, with the intelligent automation model, to determine the workflow for the user, cause the device to: identify events based on the subject of the query and the context for the subject (¶ 46: step-by-step output may be provided);
determine the workflow based on the events (¶ 46: workflow from set of rules); and
generate a notification for the workflow or instructions to perform workflow (¶ 46: step-by-step workflow output to user).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis by adding the user query analysis from Indyk.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user interaction with software—through analyzing user queries—a benefit explicitly disclosed by Indyk (¶ 2: difficult and time-consuming for users to obtain answers to questions on software; ¶ 4: virtual chat systems of invention address issue through analyzing user question with artificial intelligence).
For claim 20, Davis and Indyk teach all the limitations of claim 15 above, and Indyk further teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to process the query and the product/service data, with the context model, to identify the subject of the query and the context for the subject, cause the device to: perform natural language processing of the query to identify the subject of the query (¶ 19: linguistic analysis to identify information);
identify the user of the user device based on user credentials (¶ 40: credentials used to obtain historical user information); and
identify the context for the subject based on identifying the user (¶ 40: context information obtained from user and credential information).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis by adding the user query analysis from Indyk.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating user interaction with software—through analyzing user queries—a benefit explicitly disclosed by Indyk (¶ 2: difficult and time-consuming for users to obtain answers to questions on software; ¶ 4: virtual chat systems of invention address issue through analyzing user question with artificial intelligence).
Claims 6, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al., U.S. Patent No. 10,515,415 (“Davis”) in view of Indyk et al., U.S. Patent App. No. 2018/0341685 (“Indyk”) and Roberts et al., U.S. Patent App. No. 2014/0244317 (“Roberts”).
For claim 6, Davis and Indyk teach all the limitations of claim 1 above, and Davis further teaches:
The method of claim 1, wherein processing the product/service data, the subject of the query, and the context for the subject, with the insights model, to determine the key performance indicator or the decision comprises: . . . processing the formatted product/service data, the subject of the query, and the context for the subject, with the insights model, to determine the key performance indicator (col. 16, lines 32–59: risk level assessed from customer request information) or the decision (col. 18, lines 20–40: quote determination from level of risk; col. 16, lines 14–17: eligibility may be determined after customer request).
The combination of Davis and Indyk does not teach: converting the product/service data into a format compatible with the insights model and to generate formatted product/service data.
	Roberts, however, teaches:
converting the product/service data into a format compatible with the insights model and to generate formatted product/service data (¶ 109: content may be converted to format suitable for predictive model).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis and the user query analysis in Indyk by adding the format conversion from Roberts.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating input of insurance information—a benefit explicitly disclosed by Roberts (¶ 5–7: need for inputting insurance information that is verified and accurate; ¶ 8: invention accesses and applies various data).  Davis and Roberts are both related in part to insurance information, so one of ordinary skill in the art would have been motivated to make this information more usable by combining these methods together.
For claim 13, Davis and Indyk teach all the limitations of claim 8 above.  The combination of Davis and Indyk does not teach: wherein the insights model includes one or more of: a random forest model, a linear regression model, a neural network model, or a classification model.
	Roberts, however, teaches:
The device of claim 8, wherein the insights model includes one or more of: a random forest model, a linear regression model, a neural network model, or a classification model (¶ 260: insurance risk determined from classification model; ¶ 80: predictive model can be various models, such as random forest technique or classification models).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis and the user query analysis in Indyk by adding the various models from Roberts.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating input of insurance information—a benefit explicitly disclosed by Roberts (¶ 5–7: need for inputting insurance information that is verified and accurate; ¶ 8: invention accesses and applies various data).  Davis and Roberts are both related in part to insurance information, so one of ordinary skill in the art would have been motivated to make this information more usable by combining these systems together.

For claim 19, Davis and Indyk teach all the limitations of claim 15 above, and Davis further teaches:
The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the device to process the product/service data, the subject of the query, and the context for the subject, with the insights model, to determine the key performance indicator or the decision, cause the device to: . . . process the formatted product/service data, the subject of the query, and the context for the subject, with the insights model, to determine the key performance indicator or (col. 16, lines 32–59: risk level assessed from customer request information) or the decision (col. 18, lines 20–40: quote determination from level of risk; col. 16, lines 14–17: eligibility may be determined after customer request).
The combination of Davis and Indyk does not teach: convert the product/service data into a format compatible with the insights model and to generate formatted product/service data.
	Roberts, however, teaches:
convert the product/service data into a format compatible with the insights model and to generate formatted product/service data (¶ 109: content may be converted to format suitable for predictive model).
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the insurance policy assessment in Davis and the user query analysis in Indyk by adding the format conversion from Roberts.  One of ordinary skill in the art would have been motivated to make this modification for the purpose of facilitating input of insurance information—a benefit explicitly disclosed by Roberts (¶ 5–7: need for inputting insurance information that is verified and accurate; ¶ 8: invention accesses and applies various data).  Davis and Roberts are both related in part to insurance information, so one of ordinary skill in the art would have been motivated to make this information more usable by combining these systems together.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Those prior art references are as follows:
Selig et al., U.S. Patent App. No. 2014/0006944, discloses a visual help user interface in response to a user request for help.  
Smith et al., U.S. Patent App. No. 2020/0150937, discloses a smart assistant for parsing natural language of a technical assistance request and then executing responsive actions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696                                                                                                                                                                                                        
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696